Case 2:20-cv-02211-PKH-BAB Document 42          Filed 05/10/21 Page 1 of 1 PageID #: 124




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FORT SMITH DIVISION

 CEDRIC A. MITCHELL                                                    PLAINTIFF

           v.                    CASE NO. 2:20-CV-2211

 DETECTIVE TOBIAS ARRIOLA,
 DETECTIVE RUSSELL USSERY,
 AND DETECTIVE CHAD FORD                                           DEFENDANTS

                                         ORDER

       The Court has received a report and recommendation (Doc. 39) from United States

 Magistrate Judge Barry A. Bryant. No objections have been filed and the deadline to file

 objections has passed. The Magistrate recommends that the Court deny Defendant Arriola’s

 Motion to Dismiss (Doc. 30) and deny Defendant Ussery’s Motion to Dismiss (Doc. 36). The

 Court has conducted careful review of this case. The report and recommendation is proper,

 contains no clear error, and is ADOPTED IN ITS ENTIRETY.

       IT IS THEREFORE ORDERED that Defendant Arriola’s Motion to Dismiss (Doc. 30) and

 Defendant Ussery’s Motion to Dismiss (Doc. 36) are DENIED.

       IT IS SO ORDERED this May 10, 2021.


                                                 /s/P. K. Holmes III
                                                 P.K. HOLMES III
                                                 U.S. DISTRICT JUDGE
